Citation Nr: 0600339	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-41 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic respiratory 
disability, claimed as chronic obstructive pulmonary disease, 
to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959 and from December 1959 to December 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in November 2004, and a 
substantive appeal was received in December 2004.  The 
veteran testified at a Board hearing at the RO in May 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes there is some clinical evidence of record 
which indicates that the veteran might currently have a 
respiratory disorder which is linked to his active duty 
service.  A September 2004 clinical record includes the 
notation that the veteran did not have evidence of asbestosis 
but, given the history of his exposure to asbestos pipes in 
the navy, the exposure was likely one of the causes of the 
veteran's breathing problems.  It was also noted that the 
veteran had a history of smoking which may also be 
contributing to his respiratory problems.  An April 2005 VA 
clinical record includes the notation that it is suspected 
that the veteran might have asbestosis though this was unable 
to be confirmed by X-rays.  The assessment of the April 20005 
VA clinical record was that the veteran had chronic 
obstructive pulmonary disease more likely than not related to 
his asbestos or other chemical exposure while in the service.  

The veteran has not been afforded a VA examination in 
connection with his claim.  The Board finds the RO should 
schedule the veteran for an appropriate VA examination to 
determine the nature, extent and etiology of any respiratory 
disorder found on examination.  In view of the veteran's 
claimed exposure to asbestos in service and available medical 
evidence, an opinion must be obtained regarding whether the 
veteran has a present lung disease related to service.  See 
38 U.S.C.A. § 5103A(d).

Additionally, the Board notes that the June 2004 rating 
decision specifically indicates that the service medical 
records from the veteran's periods of active duty service 
were not available for review.  However, the statement of the 
case which was prepared in November 2004 notes that the 
service medical records for the periods from October 1956 to 
December 1962 were completely negative for any complaints of, 
diagnosis of, or treatment for bronchial asthma and/or 
chronic obstructive pulmonary disease.  The Board has 
reviewed the claims file in an attempt to locate and review 
the service medical records referenced in the November 2004 
statement of the case without success.  The Board finds that 
the issue on appeal must be remanded to the RO in order for 
the service medical records referenced in the November 2004 
statement of the case to be associated with the claims file 
for the Board's review.  If the service medical records are 
not, in fact, of record, a supplemental statement of the case 
must be issued in order to accurately inform the veteran of 
the evidence reviewed in conjunction with his claim and to 
allow time for his response.  

The Board also notes that additional evidence appears to have 
been received since the most recent supplemental statement of 
the case.  Although the veteran waived preliminary RO review 
of certain evidence submitted at the time of the May 2005 
Board hearing, additional evidence was received at the Board 
in November 2005.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO must determine if the 
veteran's service medical records from 
his period of active duty service have in 
fact been received.  If so, they should 
be associated with the claims file.    

2.  The veteran should be scheduled for a 
VA pulmonary examination to ascertain the 
nature and etiology of his claimed 
respiratory disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests or studies should 
be accomplished.  After reviewing the 
claims file and examining the veteran, 
the examiner should indicate whether it 
is at least as likely as not (a 50 
percent or higher degree of probability) 
that any current chronic respiratory 
disability is causally related to 
service, including asbestos exposure 
during service.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claim can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (which should 
correctly address the availability or 
unavailability of service medical 
records) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.

The appellant and his representative the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

